Citation Nr: 1748039	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's spouse.


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that assigned a noncompensable disability rating for hypertension after granting service connection for the same.  The Veteran appealed the assigned rating.

The Veteran and his spouse appeared before the undersigned Veterans Law Judge in a May 2017 Video Conference Board hearing.  A transcript for that hearing is of record.


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by diastolic pressure predominantly more than 100 and systolic pressure predominantly less than 160, and it requires continuous medication for control; however, the objective and lay evidence fails to establish hypertension manifested by a diastolic pressure over 110 or a systolic pressure of 200 or more.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not greater, for hypertension have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met its duties to notify and assist the Veteran in developing his claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has alleged prejudice with regard to notice or assistance, thus nothing more is required.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  The Veteran testified that he would accept a 10 percent rating to satisfy his appeal, see May 2017 Video Conference Board Hearing transcript; therefore, any errors related to VA's duties to notify and assist are moot because the Board is granting the Veteran's claim for an initial compensable disability rating for his service-connected hypertension.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries, and the residual conditions.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  Id. § 4.3.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  Id. § 4.31.

The veteran's entire history is reviewed when making a disability determination.  Id. § 4.1.  Where the veteran timely appealed the rating initially assigned for the service-connected disability, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran was first examined for service-connected hypertension in June 2011.  The examiner diagnosed the Veteran with hypertension and noted the Veteran has required continuous medication to control his hypertension since 2009.  See June 2011 VA Examination.  The VA examiner recorded blood pressure readings of 146/98, 139/93, and 147/98 on June 4, 2011, and 148/96, 140/84, and 143/96 on June 5, 2011.  Id.

The Veteran submitted a November 2012 hypertension disability benefits questionnaire from his primary care doctor at a VA medical center in Denver, Colorado.  See Hypertension Disability Benefits Questionnaire, dated November 2012.  The VA physician diagnosed the Veteran with hypertension and recorded blood pressure readings of 170/108, 148/96, and 150/106.  See id.

The Veteran was next examined for service-connected hypertension in December 2015 and March 2016.  In December 2015, the VA examiner recorded a blood pressure reading of 176/108.  In March 2016, the VA examiner recorded blood pressure readings of 134/79 and 137/76.  The average of the three readings was 149/87.  See May 2016 VA Examination.  He was noted to take Losartan and Amlodipine (both antihypertension medications) on a daily basis.

In addition to medical evidence, the Veteran testified that his systolic pressure is generally between 130 and 140, and his diastolic pressure is generally between 95 to 105.  The Veteran based these estimates on his daily blood pressure readings that he recorded in a diary.  See May 2017 Video Conference Board Hearing transcript.  The Veteran's spouse, who is an EMT, testified at the Video Conference Board hearing that the Veteran consistently and accurately took his blood pressure.  See id.  Both individuals were found to be competent, credible, and highly probative.

Resolving any doubt in favor of the Veteran, the Board finds that his service-connected hypertension warrants a 10 percent initial evaluation, but no higher, for the entire period on appeal.  He has required medication to manage his hypertension since 2009 and testified to a history of diastolic pressure of 100.  The medical evidence contradicts this history to some degree; however, the Board notes the record contains a number of blood pressure readings where the Veteran's diastolic pressure exceeded 100.  Therefore, an initial rating of 10 percent for the Veteran's service-connected hypertension is warranted.  38 C.F.R. 4.104, Diagnostic Code 7101.

The Veteran noted in the May 2017 Video Conference Board hearing that a 10 percent rating would satisfy his appeal.  The Board's decision to assign a 10 percent rating would thereby constitute a full grant of the benefit sought on appeal.  Further discussion is not needed.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Board nonetheless concludes that the evidence of record does not reflect blood pressure values that warrant a rating in excess of 10 percent during the appeal period.  The Veteran's systolic pressure never exceeded 200, and his diastolic pressure exceeded 110 only twice:  170/121(R) and 191/127(L) in November 2010.  See May 2016 VA Examination.  Those readings occurred prior to the for the Veteran's claim for service connection and prior to the effective date of the award of service connection.  Accordingly, the Board finds that the Veteran's hypertension more closely approximates the criteria for a 10 percent evaluation for the entire period on appeal.  38 C.F.R. 4.104, Diagnostic Code 7101.

As a final matter, neither the Veteran nor his representative has raised the matter of an extraschedular rating, and the evidence does not present exceptional or unusual circumstances.  See Doucette v. Shulkin, 28 Vet. App. 366, 370 (2017).  Thus, no further action as to these matters is required.


ORDER

Entitlement to an initial disability rating of 10 percent for the Veteran's service-connected hypertension is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


